Citation Nr: 0202030	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  95-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
temporomandibular joint (TMJ) disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1990.  

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO, in pertinent part, granted 
entitlement to service connection for a TMJ disorder with 
assignment of an initial noncompensable rating, effective 
from the date of claim, May 12, 1994.  The RO also denied 
entitlement to an increased (compensable) evaluation for 
gastrointestinal reflux and stomach pain.

In February 1997 the RO granted entitlement to an initial 10 
percent evaluation for the TMJ disorder, also effective from 
the date of claim, May 12, 1994, and affirmed the 
noncompensable evaluation for gastrointestinal reflux and 
stomach pain.

In September 1997 the Board denied entitlement to an 
increased (compensable) evaluation for gastrointestinal 
reflux and stomach pain, and remanded the claim for an 
initial evaluation in excess of 10 percent for the TMJ 
disorder to the RO for further development and adjudicative 
action.  

In February 2001 the RO, in pertinent part, granted an 
increased (compensable) rating of 10 percent for the service-
connected gastrointestinal disability recharacterized as 
gastrointestinal reflux and stomach pain with irritable bowel 
syndrome(GI) disorder; denied a compensable rating for the 
veteran's service-connected headaches; and affirmed the 10 
percent evaluation for the TMJ disorder.  

In August 2001 the veteran submitted a notice of disagreement 
with the denial of a compensable rating for headaches.  In a 
February 2002 informal hearing presentation, the veteran's 
representative submitted a statement on her behalf addressing 
the inadequacy of the February 2001 RO assignment of a 10 
percent rating for the veteran's gastrointestinal disability.  
The Board has construed this statement as a notice of 
disagreement (NOD) as to that issue.  These claims are 
addressed in the remand portion of this decision.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  Accordingly, the 
issue reported on the title page has been recharacterized.

In July 2001 the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder.  While 
it appears the RO intended to send a development letter to 
the veteran, there is no indication it has done so.  The RO's 
attention is directed to this matter for appropriate action.


FINDINGS OF FACT

1.  The motion of the veteran's mandible is 35 millimeters 
(mm) with right lateral excursion of 3 mm and left lateral 
excursion of 6 mm.  

2.  The veteran's TMJ disorder does not have significant 
disability effect on everyday activities or result in any 
apparent ancillary problems.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for TMJ syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4,20, 4.150, 
Diagnostic Code (DC) 9905 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evaluations in excess of 10 percent for TMJ disorder are 
based on limitation of motion.  For that reason the 
recitation of the facts will primarily be limited to those 
related to limitation of motion.  
Service medical records (SMRs) reveal that the veteran was 
treated for an episode of Bell's palsy involving the right 
side of the face in July 1987.  Her number 2 tooth was found 
to be in traumatic occlusion and it was extracted.  In 
February 1988, she began to complain of muscle discomfort 
below the mandible, stating that the pain began after 
extraction of tooth number 2.  This was considered to be a 
TMJ problem.  It was noted that she was able to open her 
mouth normally, and there was no noticeable deviation.  No 
crepitus was evident.  She was fitted with a maxillary 
occlusal splint in April 1988.  There was relief with the use 
of the splint and by June 1988, she was comfortable with no 
TMJ symptoms.  Additional treatment during service for 
associated complaints is not indicated.  

Postservice records reflect that the veteran complained of 
pain on the right side of the face as early as 1992.  The 
diagnosis was lymphadenitis with right facial soreness.  She 
was given medication.  She again complained of TMJ pain in 
July 1993 and was again given medication.  In May 1994 she 
was seen for various complaints, to include right ear pain 
and sinus congestion.  She was also complaining of epigastric 
discomfort.  Clinical examination revealed tender masseter 
and lateral pterygoid muscle.  The diagnosis was muscle pain 
due to grinding of the teeth.  She was treated with a muscle 
relaxant.  

Upon VA audiometric examination in February 1995, the veteran 
reported complete resolution of Bell's palsy in 1987, but she 
stated that she had occasional symptoms of TMJ pain.  On 
general examination in March 1995, there was decreased 
sensation on the right side of the face from the TMJ to the 
right side of the mouth.  VA outpatient treatment records 
reflect that she continued to complain of TMJ pain during 
1995.  

At a personal hearing in March 1996, the veteran provided 
testimony pertaining to the wearing of a splint to relieve 
pain associated with TMJ syndrome.  Hearing [Hrg.] Transcript 
[tr.] at 12-13.  

Upon VA dental examination in October 1996, the veteran 
exhibited pain on opening of the mouth and lateral excursion.  
She had tenderness over the TMJ area and masseter.  

In September 1997, the Board remanded the claim for an 
increased rating for TMJ problems for additional dental 
examination.  It was noted that the degree of limitation of 
motion of the jaw was not of record.  The requested 
examination was conducted in April 2000.  At that time 
opening of the mouth was to 35 mm and right lateral excursion 
was to 3 mm with left lateral excursion to 6 mm.  According 
to the examiner, the veteran had generalized bone loss of 
less than 25 percent which was not related to the TMJ 
disorder.  TMJ dysfunction was the diagnosis.  

Additional VA and private treatment records are negative for 
additional treatment of TMJ dysfunction.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered; in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson, supra.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Under DC 9905, limited motion of the inter-incisal range from 
31 to 40 mm warrants a 10 percent evaluation, from 21 to 30 
warrants a 20 percent evaluation, from 11 to 20 mm warrants a 
30 percent evaluation, and from 0 to 10 mm warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.159, DC 9905 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case (SOC), SSOCs, and associated 
correspondence, has given the veteran notice of the 
information and evidence necessary to substantiate her claim.  
That is, she was provided with notice of the regulations 
pertaining to an increased rating for the disability at 
issue, a rationale of the denial, and she was notified of her 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  



The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of her claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Increased Evaluation

The RO granted a noncompensable rating for the veteran's TMJ 
disorder in the May 1995 rating decision.  In February 1997, 
the RO granted a 10 percent rating for the TMJ disorder 
effective as of May 23, 1994, as provided pursuant to DC 
9905.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson, supra.  
In such case, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  In this case as in Fenderson, the 
veteran has perfected an appeal as to the assignment of the 
initial rating for her TMJ syndrome following the initial 
award of service connection.  

A rating in excess of 10 percent requires limitation of 
inter-incisal motion from 21 to 30 millimeters.  As the 
October 1996 dental examination did not include reference to 
the specific degree of limitation of the mouth, another 
examination was scheduled.  In April 2000, the veteran had 35 
millimeters of motion.  Thus, the records do not include 
measurement of limitation of motion of the mandible which 
meets the criteria under the regulations for an evaluation in 
excess of 10 percent.  The RO granted the 10 percent rating 
effective as of the date that the claim was filed.  There has 
been no increase in disability during the rating period which 
would require the assignment of staged ratings.  The findings 
of record provide no basis for a rating in excess of 10 
percent for the veteran's TMJ disorder.  

As noted above, in evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, supra.  
The VA dental examiner in April 2000 did not report 
significant disability effects, due to the veteran's 
limitation of motion of the mandible, on everyday activities, 
and there were no ancillary problems as a result of the 
dental condition.  Accordingly, the Board concludes that 
there is no basis for a rating in excess of 10 percent based 
upon functional loss due to pain, weakened movement, or the 
other factors set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
TMJ syndrome is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in August 2001 the veteran 
submitted a notice of disagreement with the denial of a 
compensable rating for headaches.  In a February 2002 
informal hearing presentation, the veteran's representative 
submitted a statement on her behalf addressing the inadequacy 
of the February 2001 RO assignment of a 10 percent rating for 
the veteran's gastrointestinal disability.  The Board has 
construed this statement as a notice of disagreement (NOD) as 
to that issue.  No statement of the case has been issued as 
to either claim.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand; see Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of a NOD 
initiates the appellate process), see also Ledford v. West, 
136 F.3d 776 (Fed. Cir. 1998); Callaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a SOC addressing 
the issues of entitlement to increased 
evaluations for gastrointestinal reflux 
stomach pain and irritable bowel 
syndrome, and headaches.  The appellant 
should be advised of the need to submit a 
substantive appeal during the requisite 
period of time if she wishes appellate 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


